MEMORANDUM **
Andrew Heisey appeals pro se the Tax Court decision holding him liable for in*234come tax deficiencies and penalties, and imposing sanctions against him under Internal Revenue Code § 6673 for bringing frivolous proceedings.
The Tax Court properly rejected Heisey’s claim that he was not required to pay federal income taxes because the federal income tax is an indirect excise tax. United States v. Burns, 633 F.2d 1356, 1361 (9th Cir.1980).
We grant the Commissioner’s request for sanctions pursuant to Fed. RApp. P. 38 and 28 U.S.C. § 1912 in the amount of $1,500 because the result is obvious and Hart’s appeal is wholly without merit. Olson v. United States, 760 F.2d 1003, 1005 (9th Cir.1985).
AFFIRMED WITH SANCTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.